Citation Nr: 1204911	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  05-13 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, currently rated as 40 percent disabling.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residual disability, to include of the heart, due to Department of Veterans Affairs prescribed medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2010, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted in the introduction, the Board remanded the claims to the AOJ for additional development in November 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The AMC completed some of the development set forth in the November 2010 remand.  However, the AOJ was to make arrangements to obtain the Veteran's complete treatment records from Pioneer Valley Cardiology and from Ronal K. de Veneccia, M.D., of the Massachusetts Eye and Ear Infirmary.  Records from these private treatment providers may contain potentially relevant evidence regarding the two claims on appeal.  In December 2010, the AMC sent a letter to the Veteran asking him to complete and return enclosed authorization forms for release of his records.  Later in December 2010, the Veteran signed and returned the forms to the AMC.  Unfortunately, the forms were blank regarding the facility for which he was authorizing the release of records.  No follow-up was made with the Veteran and no attempt was made to fill out the forms with the information for the two facilities prior to sending the forms to the Veteran.  On remand, the AOJ should make arrangements to obtain records from Pioneer Valley Cardiology and Dr. de Veneccia.  See Stegall, 11 Vet. App. at 271.

In addition, the November 2010 remand instructed the AOJ to request copies of the Veteran's VA audiograms conducted on October 29, 2004, and January 30, 2007.  Audiograms dated in June 2006, January 2008, December 2008, and June 2009 were obtained.  However, the October 29, 2004, and January 30, 2007 audiograms were not obtained.  The December 2010 record request from the AMC to the VA Medical Center (VAMC) in Northampton, Massachusetts, stated that the facility should indicate whether the records do not exist and whether further efforts to obtain the records would be futile if the records could be found.  The Northampton VAMC did not indicate that this was the case.  On remand, the AOJ should make arrangements to obtain the October 29, 2004, and January 30, 2007 VA audiograms.  See Stegall, 11 Vet. App. at 271.

It appears that the Veteran continues to receive regular treatment at the Northampton VAMC.  Updated treatment records should be obtained in light of the remand.

The Board emphasizes that, given the possibility of additional relevant evidence, further medical examination of the Veteran should be undertaken and further medical opinion should be requested if so warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's complete treatment records from Pioneer Valley Cardiology and from Ronal K. de Veneccia, M.D., of the Massachusetts Eye and Ear Infirmary.

2.  Obtain the Veteran's more recent treatment records (since December 2010), to include copies of all audiograms, from the Northampton VAMC and associate the records with the claims folder.  Also, obtain copies of the Veteran's VA audiograms conducted on October 29, 2004, and January 30, 2007.  If these records are not available, a negative reply is required.

3.  Thereafter, determine whether any other development is warranted in this case, including whether a medical examination or opinion should be requested.

4.  Finally, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

